DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both "loop" and "loop area."  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 220.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter

Claims 1-20 are allowed.


	United States Patent App. Pub. No. 2017/0345755 to Uchida et al. discloses a substrate, an inductor, and a shield, but lacks a gap comprising a loop area and a terminating resistor in electrical communication with a conductor;
	United States Patent No. 8,294,530 to Van Swearingen et al. discloses a PBB mounted directional coupler assembly having a PCB and a terminating load which may be a resistor, but lacking a gap comprising a loop area.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A power sensing coupler for use with a transmission line comprising . . . a gap comprising a loop area separating the PCB substrate from the support component; and a current coupling component comprising a conductor penetrating the gap and extending at least partially into a through hole in the PCB substrate and a terminating resistor in electrical communication with the conductor,"
	in claim 9, "A non-directional power sensing coupler coupleable to a transmission line comprising . . . a gap 
	in claim 15, "A non-directional power sensing coupler coupleable to a transmission line comprising . . . a gap comprising a first loop area and a second loop area separating the PCB substrate from the support component; a current coupling component comprising a conductor penetrating the gap and extending at least partially into a through hole in the PCB substrate and a terminating resistor in electrical communication with the conductor,"
	in combination with all other limitations.

Claims 2-8, 10-14, and 16-20 are allowed as being dependent on claims 1, 9, and 15, respectively.

Conclusion

This application is in condition for allowance except for the following formal matters: 
the objections detailed in Drawings, supra.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/12/2022